Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the context of the claims, there is no teaching or suggestion in the art of record for combing the LED PCBA and the GPS tracker PCBA with se3mitransparent red lamp covers whereby a GPS antenna mounted on a top layer wherein the LEDs and the electrical conductive tracks on the LED PCBA do not overlap significantly. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648